Exhibit 10.2

 

INVESTMENT AGREEMENT

 

THIS INVESTMENT AGREEMENT (this “Agreement”), dated as of September 29, 2017, is
entered into by and between The DGC Family Fintech Trust (“Investor”) and
Cohen & Company, LLC, a Delaware limited liability company (the “Company”). 
Each of the Company and Investor may be referred to herein as a “Party” and,
together, as the “Parties.”

 

BACKGROUND:

 

WHEREAS, Investor desires to invest $2,000,000 into the Company in exchange for
the Investment Return Monthly Payments (as defined below) to be made by the
Company to Investor pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

1.            Definitions.  For purposes of this Agreement:

 

(a)           “Agreement” shall have the meaning set forth in the Preamble;

 

(b)           “Annual Period” means any 365-day period beginning on the
Effective Date or any anniversary of the Effective Date.

 

(c)           “BNYM” means the Bank of New York Mellon.

 

(d)           “Business” shall mean the business of JVB consisting of reverse
repurchase transactions and the related repurchase transactions to be cleared
through BNYM, primarily in U.S. Government securities that meet FICC’s “General
Collateral Finance” (GCF) requirements.  For purposes of clarification, the
collateral that is traded on the FICC GCF platform and/or in which the Business
will transact consists of the following: (i) fixed rate and adjustable rate
mortgage backed securities issued by Ginnie Mae, Fannie Mae, or Freddie Mac;
(ii) U.S. Treasury bills, bonds, and notes; (iii) U.S. Treasury Inflation
Protected Securities; (iv) non-mortgage backed securities issued by
government-sponsored enterprises, such as the Federal Home Loan Bank, Federal
Farm Credit Banks, and Freddie Mac, (v) STRIPS (U.S. Treasury and agency
securities that have had the interest-payment coupons separated or “stripped”
from the principal, creating zero-coupon securities and separate payment
securities from what was originally a single Treasury bond or note); and
(vi) Agency CMOs and Agency DUS (Fannie Mae’s Delegated Underwriting Servicing
program).  JVB’s gestational matched book repo business (the “trust certificate
business”) is not a part of the “Business.”

 

(e)           “Calculation Methodology” shall mean the method for calculating
the Investment Return Monthly Payments, as set forth on Exhibit A attached
hereto.

 

--------------------------------------------------------------------------------


 

(f)            “Claims” means any threatened or actual proceeding, judgment,
settlement, and/or assessment of any nature or kind.

 

(g)           “Company” shall have the meaning set forth in the Preamble;

 

(h)           “Company Redemption” shall have the meaning set forth in
Section 6(b);

 

(i)            “Confidential Information” shall have the meaning set forth in
Section 9;

 

(j)            “Effective Date” shall mean October 1, 2017;

 

(k)           “FICC” shall mean the Fixed Income Clearing Corporation.

 

(l)            “Initial Period” shall mean the period beginning on the Effective
Date and ending on the third anniversary of the Effective Date;

 

(m)          “Investment Amount” shall have the meaning set forth in Section 4;

 

(n)           “Investment Balance” shall mean an amount equal to (i) the
Investment Amount, plus (ii) the Investment Return for each previous calendar
month, less (iii) the aggregate amount of all Investment Return Monthly Payments
previously made by the Company to Investor during the Term in accordance with
Section 5;

 

(o)           “Investment Return” shall mean an annual return equal to (i) for
any Annual Period comprising the Initial Period, 3.2% of the Investment Amount,
plus (x) 3% of the Revenue of the Business for any Annual Period in which the
Revenue of the Business is greater than zero but less than or equal to
$5,333,333, (y) $160,000 for any Annual Period in which the Revenue of the
Business is greater than $5,333,333 but less than or equal to $8,000,000, or
(z) 2% of the Revenue of the Business for any Annual Period in which the Revenue
of the Business is greater than $8,000,000, and (ii) for any Annual Period
following the expiration of the Initial Period, (x) for any Annual Period in
which the Revenue of the Business is greater than zero, the greater of 20% of
the Investment Amount or 4% of the Revenue of the Business, or (y) for any
Annual Period in which the Revenue of the Business is zero or less than zero,
3.2% of the Investment Amount.  The Investment Return shall be paid in
accordance with Section 5 hereof and each Investment Return Monthly Payment
shall be calculated in accordance with the Calculation Methodology.

 

(p)           “Investment Return Monthly Payment” shall have the meaning set
forth in Section 5;

 

(q)           “Investor” shall have the meaning set forth in the Preamble;

 

(r)            “Investor Redemption” shall have the meaning set forth in
Section 6(a);

 

(s)            “JVB” shall mean the Company’s wholly-owned subsidiary, J.V.B.
Financial Group, LLC;

 

2

--------------------------------------------------------------------------------


 

(t)            “Notice” shall have the meaning set forth in Section 16;

 

(u)           “Party(ies)” shall have the meaning set forth in the Preamble;

 

(v)           “Redemption” shall mean either a Company Redemption or an Investor
Redemption;

 

(w)          “Representatives” shall have the meaning set forth in Section 10;

 

(x)           “Revenue of the Business” shall mean an amount equal to
(a) interest income on reverse repurchase agreements earned by the Business,
plus (b) interest income on available cash balances in the BNYM clearing
account, plus (c) Treasury Market Practice Group fail charges earned by the
Business, less (d) Treasury Market Practice Group fail charges incurred by the
Business, less (e) interest expense on repurchase agreements incurred by the
Business, less (f) interest expense on intraday, overnight or other short-term
borrowings incurred by the Business, less (g) “day overdraft charges” (as
defined in the BNYM clearing account agreement) incurred by the Business, less
(h) general collateral financing trade costs incurred by the Business, less
(i) any other forms of interest incurred by the Business, all as determined in
accordance with GAAP.  Any revenue attributable to JVB’s gestational matched
book repo business (the “trust certificate business”) will not constitute
“Revenue of the Business.”

 

(y)           “Term” shall have the meaning set forth in Section 2.

 

2.            Term.  This Agreement shall become effective on the Effective Date
and shall survive until the closing of any Redemption (the “Term”) unless this
Agreement is earlier terminated in accordance with Section 3.  All rights and
obligations whatsoever of the Parties hereunder shall terminate upon any
Redemption, unless otherwise specifically set forth herein.

 

3.            Termination.

 

(a)           Termination.  Prior to the end of the Initial Period, the Company
may terminate this Agreement upon ninety (90) days’ prior written notice to
Investor.

 

(b)           Effect of Termination.  Upon the effectiveness of a termination of
this Agreement in accordance with Section 3(a), the Company shall, within thirty
(30) days following such termination, pay to Investor in cash an amount equal to
the greater of (i) the sum of (A) the Investment Amount, plus (B) all Investment
Return Monthly Payments due and owing to Investor as of the date of such
termination under this Agreement, plus (C) an amount equal to an annualized
fifteen percent (15%) return on the Investment Amount from the Effective Date
through the date of such termination, minus (D) the aggregate amount of all
Investment Return Monthly Payments made by the Company to Investor during the
Term in accordance with Section 5, or (ii) the sum of (A) the Investment Amount,
plus (B) all Investment Return Monthly Payments due and owing to Investor as of
the date of such termination under this Agreement.

 

3

--------------------------------------------------------------------------------


 

4.            Investment.  On the Effective Date, Investor shall pay to the
Company an amount equal to Two Million Dollars ($2,000,000) (the “Investment
Amount”).

 

5.            Payment of Investment Return.

 

(a)           On or prior to the tenth (10th) business day following each
calendar month-end during the Term, the Company shall pay to Investor an amount
equal to the Investment Return for such calendar month-end as calculated in
accordance with the Calculation Methodology (each an “Investment Return Monthly
Payment”).

 

(b)           Within ten (10) business days following the end of each Annual
Period, the Company shall determine the actual Revenue of the Business for such
Annual Period and calculate the final Investment Return for such Annual Period
(calculated based on the actual Revenue of the Business during such Annual
Period).  If the amount of the final Investment Return for such Annual Period,
based on the calculation of actual Revenue of the Business, exceeds the
aggregate amount of the monthly payments made to Investor during such Annual
Period, then the Company shall promptly pay to Investor an amount in cash equal
to such difference.  If the amount of the final Investment Return for such
Annual Period, based on the calculation of actual Revenue of the Business, is
less than the aggregate amount of the monthly payments made to Investor during
such Annual Period, then (i) the Company shall deduct the difference from up to
three (3) of the succeeding Investment Return Monthly Payments until the full
amount such difference has been deducted, (ii) if the amount of such difference
exceeds the aggregate amount of any such deductions from up to the three
(3) succeeding Investment Return Monthly Payments, Investor shall promptly pay
to the Company an amount in cash equal to such difference less any amounts that
have been deducted from succeeding Investment Return Monthly Payments in respect
the payment of such difference to the Company, and (iii) if there are no further
Investment Return Monthly Payments following the determination of such
difference, then either the Company shall deduct such difference from the
proceeds of an Investor Redemption or Company Redemption if the closing thereof
has not yet occurred, or, otherwise, Investor shall promptly pay to the Company
an amount in cash equal to such difference.

 

(c)           Each of the Company and Investor agree and acknowledge that the
Company shall have the right to fund any Investment Return Monthly Payment to
Investor from any available sources of cash.  At the time of each Investment
Return Monthly Payment, the Company will provide to Investor an Investment
Return Statement showing the calculation of such Investment Return. If requested
by Investor, the Company will share its auditor’s calculations and such other
support documentation as it in sufficient detail to enable Investor and its
advisors to review the calculations in detail.

 

(d)           The Company shall remain liable for any errors in calculation of
the Revenue of the Business and the Investment Return for a period of one
(1) year after the date of the termination of this Agreement.

 

4

--------------------------------------------------------------------------------


 

6.            Redemption Rights.

 

(a)           Investor Redemption.  Any time following the third (3rd)
anniversary of the Effective Date, Investor may cause the Company to pay to
Investor (an “Investor Redemption”) an amount equal to the Investment Balance,
plus an amount equal to any accrued but unpaid Investment Return from the start
of the then current calendar month through the day prior to the closing of the
Company Redemption.  Notice of the Investor Redemption shall be provided by
Investor to the Company at least sixty (60) days prior to the closing of the
Investor Redemption and may be provided any time only after the thirty-fourth
(34th) month anniversary of the Effective Date.  The Company shall have the
right to accelerate the closing date of the Investor Redemption to any business
day of its choice that is on or after the third (3rd) anniversary of the
Effective Date.  Subject to Section 5(d), following the closing of the Investor
Redemption, Investor shall have no further rights, title or interest in the
Company and/or its subsidiaries or affiliates arising out of or as a result of
this Agreement.

 

(b)           Company Redemption.  Any time following the third (3rd)
anniversary of the Effective Date, the Company may pay to Investor (a “Company
Redemption”) an amount equal to the Investment Balance, plus an amount equal to
any accrued but unpaid Investment Return from the start of the then current
calendar month through the day prior to the closing of the Company Redemption. 
Notice of the Company Redemption shall be provided by the Company to Investor at
least sixty (60) days prior to the closing of the Company Redemption and may be
provided any time only after the thirty-four (34) month anniversary of the
Effective Date.  Subject to Section 5(d), following the closing of the Company
Redemption, Investor shall have no further rights, title or interest in the
Company and/or its subsidiaries or affiliates arising out of or as a result of
this Agreement.

 

7.            Representations and Warranties of Investor.  Investor hereby
represents and warrants to the Company as follows:

 

(a)           Investor is a trust duly formed and validly existing under the
laws of the State of             ;

 

(b)           Investor has all requisite power and authority to execute and
deliver this Agreement, to carry out its obligations hereunder, and to
consummate the transactions contemplated hereby.  Investor has obtained all
necessary approvals under its formation documents for the execution and delivery
of this Agreement, the performance of its obligations hereunder, and the
consummation of the transactions contemplated hereby.  This Agreement has been
duly executed and delivered by Investor and, assuming due execution and delivery
by the Company, constitutes Investor’s legal, valid and binding obligations,
enforceable against Investor in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidity or similar laws relating to or affecting
generally the enforcement of creditors’ rights and remedies or by other
equitable principles of general application;

 

5

--------------------------------------------------------------------------------


 

(c)           The execution, delivery and performance by Investor of this
Agreement do not conflict with, violate or result in the breach of any
agreement, instrument, order, judgment, decree, law or governmental regulation
to which Investor is a party or is subject;

 

(d)           There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of Investor, threatened against or by
Investor that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement; and

 

(e)           Investor, either alone or together with its representatives (if
any), has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
transactions contemplated by this Agreement, and has so evaluated the merits and
risks of such transactions.

 

8.            Representation and Warranties of the Company.  The Company hereby
represents and warrants to Investor as follows:

 

(a)           The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware;

 

(b)           The Company has all requisite power and authority to execute and
deliver this Agreement, to carry out its obligations hereunder, and to
consummate the transactions contemplated hereby.  The Company has obtained all
necessary limited liability company approvals for the execution and delivery of
this Agreement, the performance of its obligations hereunder, and the
consummation of the transactions contemplated hereby.  This Agreement has been
duly executed and delivered by the Company and, assuming due execution and
delivery by Investor, constitutes the Company’s legal, valid and binding
obligations, enforceable against the Company in accordance with its terms except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidity or similar laws relating to or affecting
generally the enforcement of creditors’ rights and remedies or by other
equitable principles of general application;

 

(c)           The execution, delivery and performance by Company of this
Agreement do not conflict with, violate or result in the breach of any
agreement, instrument, order, judgment, decree, law or governmental regulation
to which Company is a party or is subject;

 

(d)           There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of the Company, threatened against or
by the Company that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement; and

 

(e)           The Company, either alone or together with its representatives (if
any), has such knowledge, sophistication and experience in business and
financial matters so as to

 

6

--------------------------------------------------------------------------------


 

be capable of evaluating the merits and risks of the transactions contemplated
by this Agreement, and has so evaluated the merits and risks of such
transactions.

 

9.            Indemnification.

 

(a)           Company’s Obligation to Indemnify.  The Company hereby agrees to
defend, indemnify and hold harmless Investor and its respective trustees,
beneficiaries, agents and representatives, and the successors and assigns of
each of the foregoing (collectively, the “Investor Indemnified Parties”), to the
fullest extent lawful, from and against any and all Claims made, brought or
asserted against the Investor Indemnified Parties, or any one of them, and the
Company hereby agrees to pay or reimburse the Investor Indemnified Parties for
any and all amounts arising out of Claims payable by any of the Investor
Indemnified Parties to any Person, as well as reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and other similar costs, as a result of, or arising out of, or
relating to: (i) any misrepresentation or breach of any representation or
warranty made by the Company herein; (ii) any breach of any covenant, agreement
or obligation of the Company contained in this Agreement or any other
certificate, instrument or document contemplated hereby or thereby; or (iii) any
Claim made by any party arising out of the conduct of the Business by the
Company or any of its subsidiaries, affiliates, employees, agents or
representatives.  The preceding indemnification obligations shall survive the
termination of this Agreement.

 

(b)           Investor’s Obligation to Indemnify.  Investor hereby agrees to
defend, indemnify and hold harmless the Company and its respective directors,
officers, partners, employees, agents and representatives, and the successors
and assigns of each of the foregoing (collectively, the “Company Indemnified
Parties”), to the fullest extent lawful, from and against any and all Claims
made, brought or asserted against the Company Indemnified Parties, or any one of
them, and Investor hereby agrees to pay or reimburse the Company Indemnified
Parties for any and all amounts arising out of Claims payable by any of the
Company Indemnified Parties to any Person, as well as reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and other similar costs, as a result of, or arising out of, or
relating to: (i) any misrepresentation or breach of any representation or
warranty made by Investor herein; or (ii) any breach of any covenant, agreement
or obligation of Investor contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby. The preceding
indemnification obligations shall survive the termination of this Agreement.

 

10.          Confidentiality.  In connection with this Agreement, Investor
acknowledges that it may have access to Confidential Information (as hereinafter
defined) of the Company and its affiliates and subsidiaries.  Without limiting
the applicability of any other obligation of confidentiality to which
individuals associated with Investor may be bound, Investor agrees to keep (and
cause its affiliates and its and their respective officers, directors, partners,
managers, employees and advisors (such Persons hereinafter collectively being

 

7

--------------------------------------------------------------------------------


 

referred to as “Representatives”) to keep) any Confidential Information strictly
in confidence (and agrees not to trade on such information), not to disclose it
to any third party without the prior written approval of the Company and to use
it only for the purposes set forth in this Agreement, except (a) as required by
applicable law or regulation, or in response to a subpoena, deposition or other
judicial process, in which case Investor shall (other than during a routine
regulatory examination), to the extent permitted by law, notify the Company
prior to disclosing such Confidential Information and shall use its commercially
reasonable efforts to obtain a protective order or otherwise prevent or minimize
disclosure of such Confidential Information, or (b) with the express prior
written approval of the Company.  For purposes of this Agreement, “Confidential
Information” means any non-public confidential information with respect to the
Company, its affiliates and subsidiaries and their respective businesses,
including, without limitation, their operations, systems, services, personnel,
marketing, financial affairs, investment and trading performance, philosophies,
strategies and techniques, structure, products, product development, technology,
inventions, trade secrets, know-how, software models, risk management tools,
clients and investors and client and investor lists (including without
limitation, the identity of clients or investors, names, addresses, contact
persons and the client or investors’ business or investment status, strategies
or needs).  The term “Confidential Information” shall also include any
information, programs, software or technology or any documents based thereon,
developed by you during the Term of this Agreement.  The obligation of
confidentiality set forth in this Section 9 shall not extend to: (i) information
that at the time of disclosure was in the public domain or thereafter comes into
the public domain without breach of this Agreement by Investor or its
Representatives, or; and (ii) information that is or becomes known to Investor
or its Representatives from a source other than the Company without breach of
this Agreement by the Investor or its Representatives.  Investor acknowledges
that any breach by it or its Representatives of the terms of this Section shall
constitute a breach of this Agreement.

 

11.          Payments.  Each payment contemplated by this Agreement shall be
paid by wire transfer of immediately available funds to an account designated in
writing by the receiving Party of such payment to the paying Party of such
payment.

 

12.          Independent Analysis.  Each Party hereto acknowledges that such
Party understands the transactions contemplated by this Agreement and that such
Party has had the opportunity to review this Agreement and the transactions
contemplated hereby with such Party’s own legal counsel, tax advisors and other
advisors.  Each Party is relying solely on such Party’s own counsel and advisors
and not on any statements or representations of the other Party or of their
respective representatives or agents for legal or other advice with respect to
the transactions contemplated by this Agreement.

 

13.          Survival.  All representations and warranties contained herein
shall survive the execution and delivery of this Agreement and the Effective
Date.

 

14.          Further Assurances.  Following the Effective Date, the Company and
Investor shall execute and deliver, or shall cause to be executed and delivered,
such additional

 

8

--------------------------------------------------------------------------------


 

documents, instruments, conveyances and assurances, and take or cause to be
taken, such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

15.          Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.  Notwithstanding the foregoing, the Company
shall pay up to $4,000 of the Investor’s legal expenses.

 

16.          Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the Parties at the addresses set forth on the books and records of
the Company (or to such other address that may be designated by the receiving
Party from time to time in accordance with this section).  All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees pre-paid), facsimile or e-mail of a .PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid).  Except as otherwise provided in this Agreement, a
Notice is effective only (i) upon receipt by the receiving Party, and (ii) if
the Party giving the Notice has complied with the requirements of this
Section 15.

 

17.          Entire Agreement.  This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 

18.          Successor and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
assigns.

 

19.          Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party hereto.  No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving.  No failure to exercise, or delay in exercising, any rights, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

20.          Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  If any court determines that any term or other
provision in this Agreement is invalid, illegal or unenforceable, it is the
Parties’ intention that such court shall have the power to modify this Agreement
so as to effect the original intent of the Parties as closely as possible to the
maximum extent permitted by applicable law.

 

9

--------------------------------------------------------------------------------


 

21.          Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. THE PARTIES
FURTHER AGREE THAT ANY ACTION BETWEEN THEM SHALL BE HEARD IN NEW YORK, NEW YORK,
AND EXPRESSLY CONSENT TO THE JURISDICTION AND VENUE OF THE STATE AND FEDERAL
COURTS SITTING IN NEW YORK, NEW YORK, FOR THE ADJUDICATION OF ANY CIVIL ACTION
ASSERTED PURSUANT TO THIS AGREEMENT.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

22.          Interpretation.  The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular section, subsection or other subdivision
unless expressly limited.  All references to “$” shall be deemed references to
United States Dollars.  Titles appearing at the beginning of any section,
subsection or other subdivision contained in this Agreement are for convenience
only, do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof.  If an ambiguity, question of intent or question
of interpretation arises, this Agreement must be construed as if drafted jointly
by the Parties, and there must not be any presumption, inference or conclusion
drawn against either Party by virtue of the fact that its representatives have
authored this Agreement or any of its terms.

 

23.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement.  A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Investment Agreement on the
date first written above.

 

 

INVESTOR:

 

 

 

THE DGC FAMILY FINTECH TRUST

 

 

 

 

 

 

By:

/s/ Raphael Licht

 

Name:

Raphael Licht

 

Title:

Trustee

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Blomstrom

 

Name:

Jeffrey D. Blomstrom

 

Title:

Trustee

 

 

 

 

 

 

THE COMPANY:

 

 

 

COHEN & COMPANY, LLC

 

 

 

 

 

 

By:

/s/ Joseph W. Pooler, Jr.

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Calculation Methodology

 

During the Term, following the end of each calendar month the Company shall
evaluate the projected Revenue of the Business for the current Annual Period. 
The Company shall calculate the projected Revenue of the Business for such
Annual Period by annualizing the actual Revenue of the Business from the
beginning of such Annual Period through the end of the prior calendar month. 
The Company shall then determine the applicable Investment Return Monthly
Payment based on such evaluation of the projected Revenue of the Business for
the relevant Annual Period.  Following its evaluation, the Company shall make
the applicable Investment Return Monthly Payment as follows:

 

(A) during the Initial Period, with respect to any calendar month:

 

(I) in any Annual Period in which the Revenue of the Business is projected to be
greater than zero but less than or equal to Five Million Three Hundred
Thirty-Three Thousand Three Hundred Thirty-Three Dollars ($5,333,333), an amount
equal to the sum of (x) 0.2666% multiplied by the Investment Amount, plus
(y) 0.25% of the Revenue of the Business;

 

(II) in any Annual Period in which the Revenue of the Business is projected to
be greater than Five Million Three Hundred Thirty-Three Thousand Three Hundred
Thirty-Three ($5,333,333) but less than or equal to Eight Million Dollars
($8,000,000), an amount equal to the sum of (x) 0.2666% multiplied by the
Investment Amount, plus (y) Thirteen Thousand Three Hundred Thirty-Three Dollars
($13,333);

 

(III) in any Annual Period in which the Revenue of the Business is projected to
be greater than Eight Million Dollars ($8,000,000), an amount equal to the sum
of (x) 0.2666% multiplied by the Investment Amount, plus (y) 0.1666% of the
Revenue of the Business; or

 

(IV) in any Annual Period in which the Revenue of the Business is projected to
be negative, an amount equal to 0.2666% multiplied by the Investment Amount;

 

(B) following the expiration of the Initial Period, with respect to any calendar
month:

 

(I) in any Annual Period in which the Revenue of the Business is projected to be
positive, an amount equal to the greater of (x) 0.3333% multiplied by the
Revenue of the Business, or (y) 1.6666% multiplied by the Investment Amount; or

 

--------------------------------------------------------------------------------


 

(II) in any Annual Period in which the Revenue of the Business is projected to
be zero or negative, 0.2666% multiplied by the Investment Amount;

 

For purposes of this Exhibit A, each of the foregoing is referred to as an
“Investment Return Tier.”

 

For purposes of clarification, an example of the foregoing is set forth below
(assuming an Investment Amount of $2,000,000).

 

 

 

 

 

 

 

 

 

 

 

YTD Revenue

 

Monthly Revenue

 

Monthly Coupon

 

Total Investment

 

 

 

Revenue of the Business

 

Investment

 

Based Portion of

 

Based Portion of

 

Portion of Inv

 

Return Monthly

 

Month

 

Monthly

 

YTD

 

Annualized

 

Return Tier (1)

 

Investment Return

 

Investment Return

 

Return (1)

 

Payment

 

1

 

95,395

 

95,395

 

1,144,737

 

3

%

2,862

 

2,862

 

5,333

 

8,195

 

2

 

190,789

 

286,184

 

1,717,105

 

3

%

8,586

 

5,724

 

5,333

 

11,057

 

3

 

286,184

 

572,368

 

2,289,474

 

3

%

17,171

 

8,586

 

5,333

 

13,919

 

4

 

381,579

 

953,947

 

2,861,842

 

3

%

28,618

 

11,447

 

5,333

 

16,781

 

5

 

476,974

 

1,430,921

 

3,434,211

 

3

%

42,928

 

14,309

 

5,333

 

19,643

 

6

 

572,368

 

2,003,289

 

4,006,579

 

3

%

60,099

 

17,171

 

5,333

 

22,504

 

7

 

667,763

 

2,671,053

 

4,578,947

 

3

%

80,132

 

20,033

 

5,333

 

25,366

 

8

 

763,158

 

3,434,211

 

5,151,316

 

3

%

103,026

 

22,895

 

5,333

 

28,228

 

9

 

858,553

 

4,292,763

 

5,723,684

 

160,000

 

120,000

 

16,974

 

5,333

 

22,307

 

10

 

956,908

 

5,249,671

 

6,299,605

 

160,000

 

133,333

 

13,333

 

5,333

 

18,667

 

11

 

956,908

 

6,206,579

 

6,770,813

 

160,000

 

146,667

 

13,333

 

5,333

 

18,667

 

12

 

956,908

 

7,163,487

 

7,163,487

 

160,000

 

160,000

 

13,333

 

5,333

 

18,667

 

 

 

7,163,487

 

 

 

 

 

 

 

 

 

160,000

 

64,000

 

224,000

 

 

--------------------------------------------------------------------------------

(1) In accordance with the definition of Investment Return.

 

2

--------------------------------------------------------------------------------